Citation Nr: 1823461	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1986 and September 2001 to September 2003.  The Veteran also served in the Air Force National Guard from July 1988 to September 2001 and September 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2016, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination in connection with his present claims.  Private treatment records show diagnoses and treatment for sleep apnea and diabetes mellitus.  The Veteran has relayed his belief that his sleep apnea is etiologically related to his service, and that his diabetes is etiologically related to his service or other service-connected disabilities.  On remand, the Veteran should be afforded an opportunity to undergo VA examinations to determine the etiology of these conditions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from August 2014 to the present, and associate them with the claims file.

2. Obtain a VA examination that addresses the nature and etiology of the Veteran's sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise etiologically related to his service.  In providing this opinion, the examiner must address the Veteran's in-service complaints of daytime somnolence and loud snoring.

A complete rationale must be provided for any opinion offered.

3. Obtain a VA examination that addresses the nature and etiology of the Veteran's diabetes mellitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus began in service, was caused by service or is otherwise etiologically related to his service.  In providing this opinion, the examiner must address the Veteran's report of being advised about his fasting glucose levels while in service.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is caused or aggravated by his other service-connected disabilities, including bilateral knee disabilities and hypertension.

Aggravation is defined as a worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

